Exhibit 10.7


AMENDMENT NO. 1
TO
EIGHTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
OF
BLACK CREEK DIVERSIFIED PROPERTY OPERATING PARTNERSHIP LP
This Amendment No. 1 (this “Amendment”) to the Eighth Amended and Restated
Limited Partnership Agreement of Black Creek Diversified Operating Partnership
LP (the “Partnership”) is effective as of May 1, 2019 by Black Creek Diversified
Property Fund Inc., a Maryland corporation, in its capacity as the sole general
partner of the Partnership (the “General Partner”) and by Black Creek
Diversified Property Advisors Group LLC as sole Special OP Unitholder of the
Partnership.
RECITALS
WHEREAS, the Partnership was formed on April 12, 2005 as a limited partnership
under the laws of the State of Delaware, pursuant to a Certificate of Limited
Partnership filed with the Office of the Secretary of State of the State of
Delaware on April 12, 2005;
WHEREAS, the Partnership is governed by, and the respective rights and
obligations of the General Partner and the Limited Partners of the Partnership
are set forth in, that certain Eighth Amended and Restated Limited Partnership
Agreement, dated as of February 26, 2019 (the “Partnership Agreement”).
Capitalized terms used herein but not otherwise defined shall have the meanings
ascribed to them in the Partnership Agreement;
WHEREAS, the General Partner and the sole Special OP Unitholder desire to amend
certain provisions related to redemption rights of the Special OP Unitholders
and the Advisor; and
WHEREAS, pursuant to Article 11 of the Partnership Agreement, the General
Partner and sole Special Limited Partner are entitled to effect this Amendment
without the consent of the Limited Partners.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
General Partner and the sole Special OP Unitholder hereby agree as follows:
1.Amendment. The second paragraph of Section 8.5(a) is replaced with the
following:
Notwithstanding the foregoing, but subject to the limitations of this paragraph,
the Special OP Unitholders and the Advisor shall have the right to require the
Partnership to redeem all or a portion of their Partnership Units pursuant to
this Section 8.5 at any time irrespective of the period the Partnership Units
have been held by the Special OP Unitholders or the Advisor; provided, however,
that in the event the Special OP Unitholders or the Advisor hold Partnership
Units paid or distributed with respect to the Performance Allocation or
Performance Component (as defined in the Advisory Agreement) from any prior
calendar year and requests the Partnership to redeem all or a portion of such
Partnership Units (the “Partnership Unit Balance”) the Partnership will be
required to redeem such Partnership Unit Balance only if the General Partner,
based on reasonable projections, (i) has





--------------------------------------------------------------------------------




determined that, after redeeming such Partnership Unit Balance, the General
Partner expects to have liquidity (from any available source) equal to or in
excess of the NAV of the maximum amount of REIT Shares which can be redeemed
under the then current SRP for the next ninety days (the “Minimum Liquidity
Requirement”) and (ii) at the time of the redemption request, 100% of all
properly submitted redemption requests in the SRP as of the most recent quarter
end and the most recent month end (the “Redemption Period”) have been honored
(collectively, with the Minimum Liquidity Requirement, the “Redemption
Requirements”). In the event that the General Partner deems that the Redemption
Requirements have not been met, then the Special OP Unitholders and the Advisor
may only redeem their respective Partnership Unit Balances up to the lesser of
(A) whichever is the lower pro rata basis within the Redemption Period provided
to the General Partner’s common stockholders requesting redemption of REIT
Shares under the SRP, or (B) an amount that causes the Minimum Liquidity
Requirement to still be met. If there was no pro rata redemption under the SRP
during the Redemption Period, the Special OP Unitholders and the Advisor may
only redeem an amount that causes the Minimum Liquidity Requirement to still be
met. The above Partnership Unit redemption restriction shall not apply in the
event that the General Partner terminates the Advisory Agreement. The
Partnership shall redeem any Partnership Units of the Special OP Unitholders or
the Advisor for the Cash Amount unless the board of directors of the General
Partner determines that any such redemption for cash would be prohibited by
applicable law or this Agreement, in which case such Partnership Units will be
redeemed for an amount of REIT Shares having the same Class designation as the
Tendered Units with an aggregate NAV equivalent to the aggregate NAV of such
Partnership Units.
2.    Ratification. The Partnership Agreement and its terms and provisions, as
modified by this Amendment, are hereby ratified and affirmed, and shall remain
in full force and effect.


[remainder of page intentionally left blank]


2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been executed as of May 3, 2019.
GENERAL PARTNER:
BLACK CREEK DIVERSIFIED PROPERTY FUND INC., a Maryland corporation


By: /s/ LAINIE P. MINNICK                    
Name: Lainie P. Minnick
Title: Chief Financial Officer




SOLE SPECIAL OP UNITHOLDER:
BLACK CREEK DIVERSIFIED PROPERTY ADVISORS GROUP LLC, a Delaware limited
liability company, as sole Special OP Unitholder




By: /s/ JAMES R. MULVIHILL                
Name: James R. Mulvihill
Title: Manager










                    

















